Exhibit 10.6

 

NINTH AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 4

 

THIS NINTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 4 (this
“Amendment”) is made and entered into as of January 17, 2019, by and between HPT
TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 4, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 4, dated as of
June 16, 2015, that certain Second Amendment to Amended and Restated Lease
Agreement No. 4, dated as of June 23, 2015, that certain Third Amendment to
Amended and Restated Lease Agreement No. 4, dated as of September 23, 2015, that
certain Fourth Amendment to Amended and Restated Lease Agreement No. 4, dated as
of March 31, 2016, that certain Fifth Amendment to Amended and Restated Lease
Agreement No. 4, dated as of June 22, 2016, that certain Sixth Amendment to
Amended and Restated Lease Agreement No. 4, dated as of September 14, 2016, that
certain Seventh Amendment to Amended and Restated Lease Agreement No. 4, dated
as of May 3, 2017, and that certain Eighth Amendment to Amended and Restated
Lease Agreement No. 4, dated as of September 28. 2017 (as so amended, the
“Lease”);

 

WHEREAS, Landlord and Tenant wish to remove the Properties (this and other
capitalized terms used and not otherwise defined in this Amendment shall have
the meanings given such terms in the Lease) related to the Travel Centers
identified on Schedule 1 attached hereto and made a part hereof (collectively,
the “Removed Properties”) from the Lease;

 

WHEREAS, Landlord and Tenant wish to add certain land and improvements
comprising the travel centers identified on described on Schedule 2 attached
hereto and made a part hereof (collectively, the “Additional Properties”) to the
Lease;

 

WHEREAS, in addition to amending the Lease to remove the Removed Properties from
the Lease and to add the Additional Properties to the Lease, Landlord and
Tenant  wish to amend the Lease in certain other respects; and

 

WHEREAS, Guarantor is executing this Amendment solely to confirm the
continuation of the Guaranty with respect to the Lease (as amended by this
Amendment);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.             Removed Properties.  The Leased Property shall exclude the
Removed Properties, but notwithstanding the foregoing, Tenant shall retain all
of its obligations with respect to the

 

--------------------------------------------------------------------------------



 

Removed Properties which are attributable to events occurring on or prior to the
date hereof or which are addressed pursuant to Section 9.5 of the Lease (as if
all of the Removed Properties remained Properties for the remainder of the
Term).  In furtherance of the foregoing, however, Tenant shall have no
obligation to comply with Section 5.3 of the Lease solely with respect to the
Removed Properties.

 

2.             Base Gross Revenues.  The defined term “Base Gross Revenues” set
forth in Section 1.9 of the Lease is deleted in its entirety and replaced with
the following: “Intentionally deleted.”

 

3.             Base Year.  The defined term “Base Year” set forth in
Section 1.10 of the Lease is deleted in its entirety and replaced with the
following:

 

“Base Year”  shall mean, with respect to each Property, the calendar year
identified as the Initial Base Year on Exhibit A for such Property (the “Initial
Base Year”) and/or the 2019 calendar year (the “2019 Base Year”), as applicable.

 

4.             Commencement Date.  The defined term “Commencement Date” set
forth in Section 1.18 of the Lease shall mean, with respect to the Additional
Properties, the date of this Amendment.

 

5.             Excess Gross Revenues.  The defined term “Excess Gross Revenues”
set forth in Section 1.34 of the Lease is deleted in its entirety and replaced
with the following: “Intentionally deleted.”

 

6.             Minimum Rent.  The defined term “Minimum Rent” set forth in
Section 1.66 of the Lease is deleted in its entirety and replaced with the
following:

 

“Minimum Rent” shall mean Fifty Million Thirty-Three Thousand Nine Hundred
Seventy-Six and 00/100ths Dollars ($50,033,976.00), subject to adjustment as
provided in Section 3.1.1(b).

 

7.             Fixed Term.

 

(a)           Section 2.3 of the Lease is amended to delete the first sentence
therefrom in its entirety and to replace it with the following:

 

The initial term of this Agreement (the “Fixed Term”) shall commence on the
Commencement Date and shall expire on December 31, 2033.

 

(b)           Section 2.3 of the Lease is also amended to delete the
parenthetical “(but not later than December 31, 2027)” from the first sentence
of the second paragraph thereof.

 

2

--------------------------------------------------------------------------------



 

8.             Extended Terms.  Section 2.4 of the Lease is amended to delete
the second paragraph therefrom in its entirety and to replace it with the
following:

 

If and to the extent Tenant shall exercise the foregoing options to extend the
Term, the first Extended Term shall commence on January 1, 2034 and expire on
December 31, 2048 and the second Extended Term shall commence on January 1,
January 1, 2049 and expire on December 31, 2063.  All of the terms, covenants
and provisions of this Agreement shall apply to each Extended Term, except that
(x) the Minimum Rent payable during such Extended Term shall be the greater of
the Prior Rent and the Fair Market Value Rent for the Leased Property (such Fair
Market Value Rent to be determined by agreement of the parties or, absent
agreement, by an appraiser designated by Landlord) (taking into account that the
Initial Base Year and the 2019 Base Year, as applicable, shall remain unchanged)
and (y) Tenant shall have no right to extend the Term beyond December 31, 2063. 
For purposes of this Section 2.4, “Prior Rent” shall mean an amount equal to the
per annum Minimum Rent in effect on the last day of the Fixed Term or Extended
Term immediately preceding such Extended Term.  If Tenant shall elect to
exercise the option to extend the Term for the first Extended Term, it shall do
so by giving Landlord Notice thereof not later than December 31, 2032, and if
Tenant shall elect to exercise its option to extend the Term for the second
Extended Term after having elected to extend the Term for the first Extended
Term, it shall do so by giving Landlord Notice not later than December 31, 2047,
it being understood and agreed that time shall be of the essence with respect to
the giving of any such Notice.  If Tenant shall fail to give any such Notice,
this Agreement shall automatically terminate at the end of the Fixed Term or the
first Extended Term as applicable and Tenant shall have no further option to
extend the Term of this Agreement.  If Tenant shall give such Notice, the
extension of this Agreement shall be automatically effected without the
execution of any additional documents; it being understood and agreed, however,
that Tenant and Landlord shall execute such documents and agreements as either
party shall reasonably require to evidence the same.  Notwithstanding the
provisions of the foregoing sentence, if, subsequent to the giving of such
Notice, an Event of Default shall occur, at Landlord’s option, the extension of
this Agreement shall cease to take effect and this Agreement shall automatically
terminate at the end of the Fixed Term or the first Extended Term, as
applicable, and Tenant shall have no further option to extend the Term of this
Agreement.

 

9.             Additional Rent.  Section 3.1.2(a) of the Lease is amended by
deleting the first sentence therefrom in its entirety and replacing it with the
following:

 

Tenant shall pay additional rent (“Additional Rent”) with respect to each Lease
Year (or portion thereof) during the Term subsequent to the Initial Base Year,
with respect to each Property, in an amount equal to three percent (3%) of the
amount by which Gross Revenues at such Property during such Lease Year exceed
Gross Revenues at such Property during the Initial Base Year (or the equivalent
portion thereof).  In addition, Tenant shall pay Additional Rent with respect to
each Lease Year (or portion thereof) during the Term subsequent to the

 

3

--------------------------------------------------------------------------------



 

2019 Base Year, with respect to each Property, in an amount equal to one-half
percent (0.5%) of the amount by which Gross Revenues at such Property during
such Lease Year exceed Gross Revenues at such Property during the 2019 Base Year
(or the equivalent portion thereof).  For the avoidance of doubt, the payment of
Additional Rent based on Gross Revenues in excess of Gross Revenues for the
Initial Base Year and the payment of Additional Rent based on Gross Revenues in
excess of Gross Revenues for the 2019 Base Year are separate and independent
obligations.

 

10.          Deferred Rent.  Section 3.1.3(f) of the Lease is deleted in its
entirety and replaced with the following:

 

Deferred Rent.  Commencing on April 1, 2019 through January 31, 2023, Tenant
shall pay to Landlord, the total amount of Twelve Million Nine Hundred Sixty
Thousand Eight Hundred Sixty-Seven and 00/100ths Dollars ($12,960,867.00) in
sixteen (16) equal quarterly installments of Eight Hundred Ten Thousand
Fifty-Four and 00/100ths Dollars ($810,054.00) on the first Business Day of each
calendar quarter during such period.

 

11.          Exhibit A.  Exhibit A to the Lease is hereby amended by
(a) deleting the initial page entitled “EXHIBITS A-1 through A-40” therefrom in
its entirety and replacing it with the page entitled “EXHIBITS A-1 through A-42”
attached hereto, (b) deleting the legal descriptions for the Removed Properties
from Exhibits A-10, A-23, A-39 and A-40 to the Lease and replacing them with
“Intentionally deleted”, and (c) adding Exhibits A-41 and A-42 attached to this
Amendment to the end of Exhibit A to the Lease.

 

12.          Ratification.  As amended hereby, the Lease is hereby ratified and
confirmed and remains in full force and effect.

 

13.          Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Ninth Amendment to Amended and Restated Lease Agreement No.
4]

 

--------------------------------------------------------------------------------



 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty.

 

 

GUARANTORS:

 

 

 

TRAVELCENTERS OF AMERICA LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Joinder Page to Ninth Amendment to Amended and Restated Lease Agreement No. 4]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

REMOVED PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

10346 S. State Rd. 39

 

Clayton

 

IN

 

HPT TA Properties LLC

715 US 250 East

 

Ashland

 

OH

 

HPT TA Properties Trust

2150-2240 Beltline Blvd.

 

Columbia

 

SC

 

HPT TA Properties Trust

160 State Highway 77

 

Hillsboro

 

TX

 

HPT TA Properties Trust

 

Schedule 2

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

ADDITIONAL PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

1010 North 339th Avenue

 

Tonopah

 

AZ

 

HPT TA Properties Trust

981 Cassville-White Rd.

 

Cartersville

 

GA

 

HPT TA Properties LLC

 

Schedule 2

--------------------------------------------------------------------------------



 

EXHIBITS A-1 through A-42

 

Land

 

Exhibit

 

TA
Site No.

 

Property Address

 

Initial
Base Year

A-1

 

224

 

1806 Highway 371 W, Prescott, AR 71857

 

2015

A-2

 

41

 

46155 Dillon Road, Coachella, CA 92236

 

2015

A-3

 

346

 

28991 West Gonzaga Rd., Santa Nella, CA 95322

 

2015

A-4

 

148

 

5101 Quebec Street, Commerce City (Denver East), CO 80022

 

2015

A-5

 

22

 

327 Ruby Road, Willington, CT 06279

 

2015

A-6

 

53

 

556 St. Rt. 44, Wildwood, FL 34785

 

2015

A-7

 

45

 

P.O. Box 592, Madison, GA 30650

 

2015

A-8

 

367

 

5915 Monee Rd., Monee, IL 60449

 

2015

A-9

 

43

 

4510 Broadway, Mt. Vernon, IL 62864

 

2015

A-10

 

 

 

Intentionally deleted

 

 

A-11

 

220

 

1600 West US Hwy 20, Porter, IN 46304

 

2015

A-12

 

252

 

2775 US Hwy 75, Lebo (Beto Junction), KS 66856

 

2015

A-13

 

28

 

145 Richwood Road, Walton, KY 41094

 

2015

A-14

 

180

 

1682 Gause Blvd., Slidell, LA 70458

 

2015

A-15

 

19

 

1400 Elkton Road, Elkton, MD 21921

 

2015

A-16

 

175

 

3265 N. Service Road East, Foristell, MO 63348

 

2015

A-17

 

193

 

8033 W. Holling Rd., Alda (Grand Island), NE 68810

 

2015

A-18

 

6

 

2 Simpson Road, Columbia, NJ 07832

 

2015

A-19

 

81

 

2501 University Blvd. NE, Albuquerque, NM 87107

 

2015

A-20

 

207

 

753 Upper Court St., Binghamton, NY 13904

 

2015

A-21

 

194

 

8420 Alleghany Rd., Corfu (Pembroke), NY 14036

 

2015

A-22

 

221

 

153 Wiggins Road, Candler, NC 28715

 

2015

A-23

 

 

 

Intentionally deleted

 

 

A-24

 

139

 

12403 US Rt. 35 NW, Jeffersonville, OH 43128

 

2015

A-25

 

95

 

4450 Portage St. NW, North Canton, OH 44720

 

2015

A-26

 

152

 

P.O. Box 171, Sayre, OK 73662

 

2015

A-27

 

67

 

5644 SR 8, Harrisville (Barkeyville), PA 16038

 

2015

A-28

 

68

 

5600 Nittany Valley Drive, Lamar, PA 16848

 

2015

A-29

 

179

 

3014 Paxville Highway, Manning, SC 29102

 

2015

A-30

 

245

 

155 Hwy. 138, Denmark (Jackson), TN 38391

 

2015

A-31

 

34

 

111 N. First Street, Nashville, TN 37213

 

2015

A-32

 

150

 

7751 Bonnie View Road, Dallas (South), TX 75241

 

2015

A-33

 

153

 

1010 Beltway Parkway, Laredo, TX 78045

 

2015

A-34

 

232

 

4817 I-35 North, New Braunfels, TX 78130

 

2015

A-35

 

32

 

RR1, Valley Grove, WV 26060

 

2015

A-36

 

188

 

P.O. Box 400, Ft. Bridger, WY 82933

 

2015

A-37

 

242

 

15874 Eleven Mile Road, Battle Creek, MI 49014

 

2015

A-38

 

246

 

3747 Express Drive, Holbrook, AZ 86025

 

2015

 

Exhibits A-1 - A-42

--------------------------------------------------------------------------------



 

A-39

 

 

 

Intentionally deleted

 

 

A-40

 

 

 

Intentionally deleted

 

 

A-41

 

225

 

1010 North 339th Avenue, Tonopah, AZ 85354

 

2015

A-42

 

146

 

981 Cassville-White Road, Cartersville, GA 30121

 

2015

 

[See attached copies.]

 

Exhibits A-1 - A-42

--------------------------------------------------------------------------------



 

EXHIBIT A-41

 

LAND

 

1010 North 339th Avenue
Tonopah, Arizona

 

[LEGAL DESCRIPTION ATTACHED]

 

Exhibit A-41

--------------------------------------------------------------------------------



 

EXHIBIT A-41

TA Tonopah

1010 North 339th Avenue

Tonopah, AZ

 

PARCEL NO. 1:  (FEE PARCEL)

 

THE EAST ONE-HALF OF THE NORTHEAST QUARTER OF SECTION 5, TOWNSHIP 1 NORTH, RANGE
5 WEST, OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MARICOPA COUNTY, ARIZONA.

 

EXCEPT THE SOUTH 15 FEET FOR ROAD PURPOSES.

 

ALSO EXCEPT THAT PORTION OF THE EAST HALF OF THE NORTHEAST QUARTER OF SECTION 5,
TOWNSHIP 1 NORTH, RANGE 5 WEST, OF THE GILA AND SALT RIVER BASE AND MERIDIAN,
MARICOPA COUNTY, ARIZONA, WHICH LIES WITHIN THE FOLLOWING DESCRIBED TRACT OF
LAND:

 

BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 5;

 

THENCE NORTH 89 DEGREES 58 MINUTES 36 SECONDS WEST ALONG THE NORTH LINE OF SAID
SECTION 5, A DISTANCE OF 405.18 FEET;

 

THENCE SOUTH 54 DEGREES 43 MINUTES 23 SECONDS WEST 154.79 FEET;

 

THENCE SOUTH 79 DEGREES 39 MINUTES 57 SECONDS WEST 774.31 FEET;

 

THENCE NORTH 75 DEGREES 01 MINUTES 36 SECONDS WEST 28.56 FEET TO THE WEST LINE
OF SAID EAST HALF OF THE NORTHEAST QUARTER;

 

THENCE SOUTH 00 DEGREES 13 MINUTES 10 SECONDS EAST ALONG SAID WEST LINE A
DISTANCE OF 357.72 FEET;

 

THENCE SOUTH 70 DEGREES 27 MINUTES 10 SECONDS EAST 235.56 FEET;

 

THENCE SOUTH 47 DEGREES 33 MINUTES 41 SECONDS EAST 563.51 FEET;

 

THENCE SOUTH 23 DEGREES 11 MINUTES 51 SECONDS EAST 759.29 FEET;

 

THENCE NORTH 89 DEGREES 48 MINUTES 09 SECONDS EAST 288.55 FEET;

 

THENCE SOUTH 00 DEGREES 11 MINUTES 51 SECONDS EAST 300.00 FEET;

 

Exhibit A-41

--------------------------------------------------------------------------------



 

THENCE NORTH 89 DEGREES 48 MINUTES 09 SECONDS EAST 100 FEET TO THE EAST LINE OF
SAID SECTION 5;

 

THENCE NORTH 00 DEGREES 11 MINUTES 51 SECONDS WEST ALONG SAID EAST SECTION LINE,
A DISTANCE OF 2034.12 FEET TO THE POINT OF BEGINNING; AND

 

EXCEPT ANY PORTION LYING NORTH OF THE NORTH LINE OF EHRENBERG-PHOENIX
HIGHWAY, INTERSTATE ROUTE 10 (I-10).

 

THE FOREGOING PROPERTY IS ALSO DESCRIBED AS FOLLOWS:

 

PARCEL NO. 1:

 

A PORTION OF THE NORTHEAST QUARTER OF SECTION 5, TOWNSHIP 1 NORTH, RANGE 5 WEST
OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MARICOPA COUNTY, ARIZONA,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF SAID SECTION 5;

 

THENCE ALONG THE EAST LINE OF SAID SECTION 5, BEING ALSO THE BASIS OF BEARINGS
FOR THIS DESCRIPTION, SOUTH 00 DEGREES 11 MINUTES 51 SECONDS EAST, 2034.11 FEET
TO THE TRUE POINT OF BEGINNING;

 

THENCE CONTINUING SOUTH 00 DEGREES 11 MINUTES 51 SECONDS EAST, 594.97 FEET;

 

THENCE SOUTH 89 DEGREES 53 MINUTES 20 SECONDS WEST, 1322.58 FEET TO AN IRON BAR
WITH CAP LS28232;

 

THENCE NORTH 00 DEGREES 10 MINUTES 43 SECONDS WEST, 2053.33 FEET TO AN IRON BAR
WITH CAP LS6975;

 

THENCE SOUTH 70 DEGREES 27 MINUTES 10 SECONDS EAST, 235.56 FEET (RECORD), TO AN
ARIZONA HIGHWAY RIGHT-OF-WAY MONUMENT;

 

THENCE SOUTH 47 DEGREES 32 MINUTES 57 SECONDS EAST, 563.51 FEET MEASURED, SOUTH
47 DEGREES 32 MINUTES 41 SECONDS EAST, 563.51 FEET (RECORD) TO AN ARIZONA
HIGHWAY RIGHT-OF-WAY MONUMENT;

 

THENCE SOUTH 23 DEGREES 12 MINUTES 06 SECONDS EAST, 759.15 FEET MEASURED, SOUTH
23 DEGREES 11 MINUTES 51 SECONDS EAST, 759.29 FEET (RECORD) TO AN IRON BAR WITH
CAP LS13177;

 

THENCE NORTH 89 DEGREES 47 MINUTES 14 SECONDS EAST, 288.49 FEET TO A POINT
100.00 FEET WEST OF THE EAST LINE OF SAID SECTION 5, SAID POINT BEING ALSO 0.36
FEET EAST OF A FOUND ARIZONA HIGHWAY RIGHT-OF-WAY MONUMENT;

 

Exhibit A-41

--------------------------------------------------------------------------------



 

THENCE SOUTH 00 DEGREES 11 MINUTES 51 SECONDS EAST, 300.00 FEET TO A P.K. SURVEY
NAIL WITH BRASS TAG;

 

THENCE NORTH 89 DEGREES 49 MINUTES 09 SECONDS EAST, 100.00 FEET TO THE TRUE
POINT OF BEGINNING.

 

LEASEHOLD PARCEL

 

Parcel containing approximately ten (10) acres known as Land #
01.0-N-05.0-W-05-07-031-1003 NWNESE.

 

Exhibit A-41

--------------------------------------------------------------------------------



 

EXHIBIT A-42

 

LAND

 

981 Cassville-White Road
Cartersville, GA 30121

 

[LEGAL DESCRIPTION ATTACHED]

 

Exhibit A-42

--------------------------------------------------------------------------------



 

 

3.146 Cartersville, GA

 

981 Cassville-White Road

 

Cartersville, GA 30121

 

(TCA Site No. 146)

 

EXHIBIT A-42

Legal Description

 

All that tract or parcel of land lying and being in Land Lot 190 of the
5th District, 3rd Section, Bartow County, Georgia, being more particularly
described as follows:

 

BEGINNING at a 5/8 inch rebar set at the intersection of the north right of way
of Casseville-White Road (150 foot right of way) and the westerly right of way
of Five Forks Road (variable right of way); thence along a curve to the left
having  radius of 2944.79 feet and an arc length of 290.99 feet, being subtended
by a chord of north 86 degrees 11 minutes 58 seconds west along the right of way
of Cassville-White Road (150 foot right of way) for a distance of 290.87 feet to
a point; run thence north 88 degrees 55 minutes 19 seconds west continuing along
said right of way, for a distance of 201.94 feet to a ½ inch rebar set; thence
leaving said right of way north 00 degrees 50 minutes 56 seconds east along the
right of way of proposed Kent Road (60 foot right of way), for a distance of
53.15 feet to a point; thence along a curve to the left having a radius of
134.50 feet and an arc length of 105.63 feet, being subtended by a chord of
north 21 degrees 39 minutes 01 seconds west along said right of way for a
distance of 102.94 feet to a point; thence north 44 degrees 08 minutes 57
seconds west along said right of way, for a distance of 518.25 feet to a point;
thence north 32 degrees 53 minutes 34 seconds west along said right of way, for
a distance of 259.03 feet to a ½ inch rebar set; thence north 02 degrees 11
minutes 01 seconds east for a distance of 705.60 feet to a ½ inch rebar found;
thence south 56 degrees 00 minutes 00 seconds east a distance of 154.04 feet to
a point; thence south 84 degrees 00 minutes 00 seconds east a distance of 131.28
feet to a point; thence south 70 degrees 00 minutes 00 seconds east a distance
of 106.56 feet to a point; thence south 74 degrees 29 minutes 00 seconds east a
distance of 110.27 feet to a ½ inch rebar set; thence south 33 degrees 08
minutes 04 seconds east a distance of 694.53 feet to a ½ inch rebar set; thence
north 90 degrees 00 minutes 00 seconds east a distance of 216.21 feet to ½ inch
rebar set on the westerly right of way of Five Forks Road (variable right of
way); thence south 07 degrees 57 minutes 35 seconds east along said right of way
for a distance of 70.99 feet to a point; thence south 06 degrees 35 minutes 37
seconds east along said right of way for a distance of 112.63 feet to a point;
thence south 04 degrees 45 minutes 39 seconds east along said right of way for a
distance of 106.82 feet to a point; thence south 02 degrees 44 minutes 29
seconds east along said right of way for a distance of 79.11 feet to a ½ inch
rebar set; thence north 88 degrees 32 minutes 07 seconds west along said right
of way for a distance of 44.89 feet to a ½ inch rebar set; thence south 01
degrees 21 minutes 14 seconds west along said right of way for a distance of
200.01 feet to a ½ inch rebar set; thence south 15 degrees 12 minutes 09 seconds
west along said right of way for a distance of 112.61 feet to a ½ inch rebar and
the POINT OF BEGINNING.  Containing 21.442 acres.

 

LESS AND EXCEPT All that tract or parcel of land lying and being in Land Lot 190
of the 5th District, 3rd Section, Bartow County, Georgia as conveyed by virtue
of that certain Limited

 

Exhibit A-42

--------------------------------------------------------------------------------



 

Warranty Deed recorded on February 27, 1998 at Deed Book 1097, Page 126 and
being more particularly described as follows:

 

Commence at a 5/8 inch rebar located at the intersection of the North
Right-of-Way of Cassville-White Road and the Westerly Right-of-Way of Five Forks
Road; thence along a curve to the left having a radius of 2944.79 feet and an
arc length of 290.99 feet, being subtended by a chord of North 86 degrees 11
minutes 58 seconds West along the Right-of-Way of Cassville-White Road, for a
distance of 290.87 feet to a 5/8 inch rebar; thence North 88 degrees 55 minutes
19 seconds West continuing along said Right-of-Way, for a distance of 201.94
feet to an iron pin set and the TRUE POINT OF BEGINNING, thence North 88 degrees
55 minutes 19 seconds West, for a distance of 107.07 feet to an ½ inch rebar
found; thence North 02 degrees 09 minutes 10 seconds East, for a distance of
210.77 feet to an iron pin set; thence South 44 degrees 06 minutes 57 seconds
East, for a distance of 88.94 feet to an iron pin set; thence along a curve to
the right having a radius of 134.50 feet and an arc length of 105.63 feet, being
subtended by a chord of South 21 degrees 39 minutes 01 second East, for a
distance of 102.94 feet to a point; thence South 00 degrees 50 minutes 56
seconds West, for a distance of 53.15 feet to an iron pin at the TRUE POINT OF
BEGINNING.

 

Access Rights in Book 1104, Page 583.

 

Exhibit A-42

--------------------------------------------------------------------------------